Case 2:20-cv-03761-FMO-AGR Document 1 Filed 04/24/20 Page 1 of 7 Page ID #:1
                                 FEE PAID
                                                       APR 24 2020
                                                               RS




                                                              RECEIVED
                                                       CLERK, U.S. DISTRICT COURT



                                                        APR 21 2020
                                                     CENTRAL DISTRICT OF CALIFORNIA
                                                        BY: ________BBB______ DEPUTY




                                              2:20-CV-03761-FMO-AGRx
Case 2:20-cv-03761-FMO-AGR Document 1 Filed 04/24/20 Page 2 of 7 Page ID #:2
Case 2:20-cv-03761-FMO-AGR Document 1 Filed 04/24/20 Page 3 of 7 Page ID #:3
Case 2:20-cv-03761-FMO-AGR Document 1 Filed 04/24/20 Page 4 of 7 Page ID #:4
Case 2:20-cv-03761-FMO-AGR Document 1 Filed 04/24/20 Page 5 of 7 Page ID #:5
Case 2:20-cv-03761-FMO-AGR Document 1 Filed 04/24/20 Page 6 of 7 Page ID #:6
Case 2:20-cv-03761-FMO-AGR Document 1 Filed 04/24/20 Page 7 of 7 Page ID #:7
